Citation Nr: 1546719	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  09-11 499	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to an initial rating greater than 10 percent prior to February 25, 2010, greater than 10 percent between November 1, 2010, and April 25, 2012, and greater than 40 percent thereafter for congenital bilateral spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from August 2002 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted the Veteran's claim of service connection for congenital bilateral spondylolisthesis and assigned a zero percent (non-compensable) rating effective August 4, 2003 (the day after the date of the Veteran's discharge from active service).  The Veteran disagreed with this decision in April 2008, seeking an initial compensable rating for his service-connected congenital bilateral spondylolisthesis.  He perfected a timely appeal in April 2009.

This matter also is on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in pertinent part, the Veteran's claims of service connection for a bilateral knee disability and for hemorrhoids.  The Veteran disagreed with this decision in March 2009.  He perfected a timely appeal in October 2009.

Because the Veterans currently lives within the jurisdiction of the RO in St. Louis, Missouri, that facility has jurisdiction in this appeal.

In a March 2009 rating decision, the RO assigned a higher initial 10 percent rating effective August 4, 2003, for the Veteran's service-connected congenital bilateral spondylolisthesis.  

In an October 2010 rating decision, the RO assigned a temporary 100 percent rating based on surgical or other treatment requiring convalescence effective February 25, 2010, to October 31, 2010, for the Veteran's service-connected congenital bilateral spondylolisthesis.  The RO also assigned a 10 percent rating effective November 1, 2010, for the Veteran's service-connected congenital bilateral spondylolisthesis.

In a June 2012 rating decision, the RO assigned an initial 20 percent rating effective April 25, 2012, for the Veteran's service-connected congenital bilateral spondylolisthesis.  

In October 2012, the Board remanded this matter to the RO via the AMC for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the RO schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed bilateral knee disability and hemorrhoids and to determine the current nature and severity of his service-connected congenital bilateral spondylolisthesis.  These requested examinations subsequently occurred in November 2012 and in April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a March 2013 rating decision, the RO assigned a higher initial 40 percent rating effective April 25, 2012 , for the Veteran's service-connected congenital bilateral spondylolisthesis.  Having reviewed the record evidence, the Board finds that the issues on appeal should be recharacterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience current disability due to his claimed bilateral knee disability and hemorrhoids which could be attributed to active service or any incident of service.

2.  The record evidence shows that, prior to February 25, 2010, the Veteran's service-connected congenital bilateral spondylolisthesis is manifested by, at worst, complaints of lumbar spine muscle spasms and pain, a small tear at L5-S1 without bulging, and a mild disc bulge at L4-5.

3.  The record evidence shows that, between November 1, 2010, and April 25, 2012, the Veteran's service-connected congenital bilateral spondylolisthesis is manifested by, at worst, complaints of intermittent back pain and left hip pain.

4.  The record evidence shows that, effective April 25, 2012, the Veteran's service-connected congenital bilateral spondylolisthesis is manifested by, at worst, forward flexion limited to 30 degrees, bilateral paraspinal muscle spasms in the lumbar region, guarding resulting in an abnormal gait, and severe radiculopathy in the bilateral sciatic nerves.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated by active service nor may arthritis of the bilateral knees be presumed to be have been incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).
	
2.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

3.  The criteria for an initial rating greater than 10 percent prior to February 25, 2010, greater than 10 percent between November 1, 2010, and April 25, 2012, and greater than 40 percent thereafter for congenital bilateral spondylolisthesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5293 (effective before September 26, 2003); 38 C.F.R. § 4.71a, DC 5239 (effective September 26, 2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

With respect to the Veteran's service connection claims for a bilateral knee disability and for hemorrhoids, the Board notes that, in letters issued in April and in June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the VCAA notice letters issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's higher initial rating claim for congenital bilateral spondylolisthesis is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in April and June 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim for congenital bilateral spondylolisthesis, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for a bilateral knee disability or for hemorrhoids.  The evidence also does not support assigning a higher initial rating for the Veteran's service-connected congenital bilateral spondylolisthesis during any of the time periods at issue in this appeal.  Because the Veteran was fully informed of the evidence needed to substantiate all of these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all appropriate VCAA notice was issued prior to adjudication of the currently appealed claims; thus, this notice was timely.  Because all of the Veteran's currently appealed claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for congenital bilateral spondylolisthesis, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard , 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed bilateral knee disability, hemorrhoids, and active service.  The Veteran also has been provided with VA examinations which address the current nature and severity of his service-connected congenital bilateral spondylolisthesis.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claims

The Veteran contends that he incurred a bilateral knee disability and hemorrhoids during active service.  He alternatively contends that he experiences current bilateral knee disability and hemorrhoids which is attributable to active service.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because hemorrhoids are not recognized explicitly as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.  In contrast, because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a bilateral knee disability to the extent that it includes a claim for bilateral knee arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a bilateral knee disability and for hemorrhoids.  The Veteran contends that he incurred a bilateral knee disability and hemorrhoids during active service or, alternatively, his current bilateral knee disability and hemorrhoids are attributable to active service.  The record evidence does not support his assertions regarding the existence of current disability due to either a bilateral knee disability or hemorrhoids which could be attributed to active service or any incident of service.  It shows instead that, although the Veteran was diagnosed as having and treated for hemorrhoids during and after active service, he does not experience any current bilateral knee disability or hemorrhoids which could be attributed to service.  For example, the Veteran's available service treatment records show that, at his enlistment physical examination in March 2002, prior to his entry on to active service in August 2002, clinical evaluation of the Veteran was completely normal.  

On outpatient treatment in December 2002, the Veteran complained of rectal bleeding and bright red blood on stool with streaks after running, anal canal burning, and pruritus.  He reported bowel movements up to 4 times a day with bright red blood.  Physical examination showed a possible hemorrhoid at 3 o'clock.  Anoscopy showed no blood or stool.  The assessment was hemorrhoidal bleeding.  The Veteran was referred for a colonoscopy.

A coloscopy in February 2003 was normal.

The Veteran reported a history of "frequent blood in stools" on a "Report of Medical Assessment" completed in May 2003.  He also reported a history of hemorrhoids on a "Report of Medical History" completed as part of a Medical Evaluation Board (MEB) that same month in May 2003 prior to his separation from service in August 2003.  The in-service clinician stated in May 2003 that the Veteran's reported history referred to severe abdominal pain and suspected inflammatory bowel disease.  She also stated that hemorrhoids, polyps, and cancer had been ruled out by a colonoscopy.  Physical examination indicated that the Veteran's anus and rectum were not examined.  Contrary to the Veteran's assertions, it does not appear that he was diagnosed as having or treated for a bilateral knee disability during active service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service medical evidence also does not support granting the Veteran's claims of service connection for a bilateral knee disability or for hemorrhoids.  It shows instead that, although he has been diagnosed as having and treated for a bilateral knee disability and hemorrhoids since his service separation, he does not experience any current disability due to either of these claimed disabilities which could be attributed to active service.  For example, on VA general medical examination in August 2003, the Veteran's complaints included "blood at times on his toilet tissue."  He reported a medical history of blood in his stool.  The VA examiner reviewed the Veteran's claims file, including his service treatment records.  It was noted that upper gastrointestinal studies, including an esophagogastroduodenoscopy and lower gastrointestinal studies, including a colonoscopy, "showed no evidence of pathology."  Physical examination showed normal anal area with increased anal sphincter tone and a heme-negative stool.  The VA examiner concluded, "Overall, this is a healthy-appearing 23-year-old white male."

VA x-rays of the left knee taken in December 2006 were normal.

On VA outpatient treatment in August 2007, the Veteran's complaints included bright red blood per rectum "on and off [for a] few weeks."  The assessment included bright red blood per rectum.  In an addendum dated in October 2007, it was noted that a September 2007 colonoscopy had shown external hemorrhoids.

In January 2008, it was noted that a colonoscopy "had shown small external hemorrhoids."  The assessment included a history of hemorrhoids.  The Veteran was given Anusol ointment for hemorrhoids.

In April 2008, no relevant complaints were noted.  The assessment included a history of bright red blood per rectum, resolved.  The VA clinician stated that the Veteran's fecal occult blood test in September 2007 had been negative.  She also stated that a colonoscopy in September 2007 had shown external hemorrhoids.

On VA intestines (large and small) examination later in April 2008, the Veteran complained of "intermittent small volume painless hematochezia.  At least one colonoscopy revealed hemorrhoids, and there has been no other finding to explain this problem."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The diagnosis was external hemorrhoids.

In a March 2009 statement, S.R., D.C., stated that the Veteran "has complained of diffuse bilateral knee pain aggravated by work, walking, and squatting.  Evaluation of his knee results in all ligaments exhibiting no laxity and menisci grossly normal on orthopedic evaluation.  A diagnosis of excessive lateral patellar compression syndrome (retropatellar pain syndrome) was found."

In an April 2009 statement, the Veteran asserted that he had been diagnosed as having retropatellar pain syndrome during and after active service and this bilateral knee disability was related to service.  He also asserted that he had been diagnosed as having hemorrhoids and treated for this condition since at least December 2002.

On VA rectum and anus conditions (including hemorrhoids) Disability Benefits Questionnaire (DBQ) in November 2012, the Veteran complained of "problems with bleeding at times with [bowel movements]."  A history of hemorrhoids was noted.  Physical examination was normal with no external hemorrhoids, anal fissures, or other abnormalities.  The VA examiner opined that it was less likely than not that the Veteran's hemorrhoids were related to active service.  The rationale for this opinion was that the Veteran did not have hemorrhoids at this VA examination.  The diagnosis was internal or external hemorrhoids.

On VA knee and lower leg conditions DBQ in November 2012, the Veteran's complaints included bilateral knee pain due to in-service training.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported "pain flares if he has been walking a lot and at times the knees will give out."  Physical examination of the knees showed less movement than normal, pain on movement, tenderness to palpation of the joint lines or soft tissues, 5/5 muscle strength, no joint instability, no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not use any assistive devices for ambulation.  X-rays of the knees showed no traumatic arthritis or patellar subluxation.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disability was related to active service.  The rationale for this opinion was that there was no radiological evidence of a chronic knee disability.  The rationale also was that the Veteran did not experience a knee injury while on active service "that has caused him to have a disability of the knees."  The diagnosis was bilateral knee pain of unknown etiology with normal radiological examinations.

The record evidence shows that, although the Veteran has been diagnosed as having and treated for a bilateral knee disability (diagnosed as bilateral knee pain and retropatellar pain syndrome) and for hemorrhoids since his service separation, he does not experience any current disability due to either of these disabilities which could be attributed to service.  Further, the record evidence suggests that neither of these claimed disabilities is related to active service or any incident of service.  The Board notes in this regard that the presence of a mere symptom (such as rectal bleeding or knee pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has contended that Dr. S.R., whom he identified as his private chiropractor, diagnosed him as having bilateral retropatellar pain syndrome which was related to active service.  A detailed review of the records provided by Dr. S.R., including his March 2009 letter containing a diagnosis of retropatellar pain syndrome, does not support the Veteran's assertions.  It also does not support a finding that the Veteran's claimed bilateral retropatellar pain syndrome is related to active service or any incident of service.  The Board acknowledges in this regard that, in his March 2009 letter, Dr. S.R. stated that, "A diagnosis of excessive lateral patellar compression syndrome (retropatellar pain syndrome) was found" in his examination of the Veteran.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Having reviewed Dr. S.R.'s March 2009 letter, the Board finds that this clinician did not provide a factual predicate for his diagnosis of bilateral retropatellar pain syndrome.  Nor did Dr. S.R. identify the "clinical data or other rationale" which supported his finding that the Veteran experienced this bilateral knee disability.  Critically, and contrary to the Veteran's assertions, Dr. S.R. did not provide any opinion concerning the contended etiological relationship between a bilateral knee disability and the Veteran's active service.  Thus, the Board finds that Dr. S.R.'s March 2009 letter is not probative on the issue of whether a bilateral knee disability is related to active service.

In contrast, the VA examiners who saw the Veteran in November 2012 opined that it was less likely than not that the Veteran's hemorrhoids and bilateral knee disability - neither of which were present on the relevant examinations - were related to active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Veteran also has not identified or submitted evidence, to include a medical nexus, demonstrating his entitlement to service connection for a bilateral knee disability or for hemorrhoids.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a bilateral knee disability or hemorrhoids at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, although the Veteran was diagnosed as having and treated for a bilateral knee disability (diagnosed as bilateral knee pain) and hemorrhoids, it appears that his hemorrhoids resolved with treatment as they were not present at his most recent VA examination in November 2012 and, as noted, bilateral knee pain is not a disability for which service connection is available.  More importantly, the VA examiner who saw the Veteran in November 2012 for his claimed bilateral knee disability concluded that his bilateral knees also were normal.  In summary, the Board finds that service connection for a bilateral knee disability and for hemorrhoids is not warranted.

The Board also finds that service connection for arthritis of the bilateral knee is not warranted on a presumptive basis as a chronic disability.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend, and the medical evidence does not indicate, that he experienced arthritis during active service or within the first post-service year (i.e., by August 2004).  The evidence also shows that, at his most recent VA examination in November 2012, x-rays of the knees showed no traumatic arthritis.  Thus, the Board finds that service connection for arthritis is not warranted on a presumptive basis as a chronic disease.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Veteran has asserted that his symptoms of a bilateral knee disability and hemorrhoids have been continuous since service.  He asserts that he continued to experience symptoms relating to the knees (bilateral knee pain and giving way) and hemorrhoids (rectal bleeding) after he was discharged from the service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a bilateral knee disability or hemorrhoids after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a bilateral knee disability and hemorrhoids since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the MEB examination in May 2003, prior to his separation from service in August 2003, he denied any history or complaints of symptoms of a bilateral knee disability.  Although he reported a history of bloody stools and hemorrhoids at his MEB examination in May 2003, the in-service clinician noted that hemorrhoids had been ruled out by a colonoscopy and this reported history referred instead to severe abdominal pain and suspected inflammatory bowel disease.  The Veteran's in-service history of symptoms at the time of his MEB examination in May 2003 is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including his service-connected congenital bilateral spondylolisthesis.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to a bilateral knee disability or hemorrhoids.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran was examined by VA after service in August 2007, he did not report the onset of hemorrhoid symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  He reported instead that he had experienced bright red blood per rectum "on and off [for a] few weeks."  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

He did not claim that symptoms of his disorders began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous statements made for treatment purposes, and the record evidence showing no current disability due to a bilateral knee disability or hemorrhoids and active service and no etiological link between either of these claimed disabilities and service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Higher Initial Rating for Congenital Bilateral Spondylolisthesis

The Veteran contends that his service-connected congenital bilateral spondylolisthesis is more disabling than currently evaluated.  He specifically contends that this disability has been totally disabling since he was discharged from active service, entitling him to higher initial ratings for each of the time periods at issue in this appeal.


Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  In any event, the Veteran is in receipt of a TDIU due exclusively to service-connected disabilities effective December 4, 2009.

The Veteran's service-connected congenital bilateral spondylolisthesis currently is evaluated as 10 percent effective August 4, 2003, 100 percent effective February 25, 2010, 10 percent effective November 1, 2010, and 40 percent effective April 25, 2012, under 38 C.F.R. § 4.71a, DC 5239 (spondylolisthesis or segmental instability).  See 38 C.F.R. § 4.71a, DC 5239 (effective September 26, 2003).  The Board notes that, although the RO did not assign an initial zero percent (non-compensable) rating for the Veteran's service-connected congenital bilateral spondylolisthesis based on the former rating criteria for evaluating spinal disabilities in the currently appealed rating decision issued in July 2007, it evaluated this disability by referring to and discussing the former DC 5293.

With respect to the Veteran's service-connected congenital bilateral spondylolisthesis, the Board notes that, under the former DC 5293, a 10 percent rating is assigned for incapacitating episodes of intervertebral disc syndrome (IVDS) having a total duration of at least 1 week but less than 2 weeks in the previous 12 months.  A higher 20 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  A 40 percent rating is assigned for incapacitating episodes of IVDS having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  A maximum 60 percent rating is assigned under the former DC 5293 for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  See 38 C.F.R. § 4.71a, DC 5293 (effective prior to September 26, 2003).

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  If the revised criteria (effective from September 26, 2003) are favorable to the Veteran, then such criteria can be applied only for the period from and after the effective date of the regulatory change.  The Veteran gets the benefit of having the former criteria (in effect prior to September 26, 2003) applied for the period prior and after the change was made, however.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); see also DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The 2003 amendment to the rating criteria applicable to the diseases and injuries of the spine changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.  As relevant to this claim, under the General Rating Formula, a 10 percent rating is assigned for lumbosacral spine disability manifested by forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A maximum 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5242 (effective September 26, 2003).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 .  It also should be noted that use of terminology such as "severe" by VA examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the lumbar vertebrae are considered a group of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided, however.  38 C.F.R. § 4.14 (2015).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background

As noted, the Veteran's available service treatment records show that, at his enlistment physical examination in March 2002, prior to his entry on to active service in August 2002, clinical evaluation was completely normal.  These records also document in-service complaints of and treatment for the Veteran's service-connected congenital bilateral spondylolisthesis.

A Physical Evaluation Board (PEB) concluded in June 2003 that the Veteran was unfit for continued active service due to chronic low back pain with congenital abnormalities of the lumbosacral spine, transitional S1 bilateral pars defect and anterolisthesis of L6 with secondary early degenerative disc disease L4/L5 and L5/S1.  The PEB noted that there was "no history of back injury in the health records.  This condition is congenital in nature and has followed a course of normal progression without permanent service aggravation according to accepted medical principles."  The Veteran disagreed with the PEB's findings and asserted that his low back problems began "with increased physical activity and field training" after he entered on to active service.  The PEB's finding were upheld on review by the U.S. Army Physical Disability Agency later in June 2003.

The post-service evidence shows that, on VA general medical examination in August 2003, the Veteran's complaints included low back pain.  "He developed significant weakness when he attempted to do sit-ups which did not improve even though his physical condition did."  He reported a history of a defect in the S1 and L6 spinal segments.  Physical examination showed a normal back on inspection, no tenderness to palpation, and a full range of motion in the back.  X-rays were within normal limits.  The VA examiner stated that the Veteran "has documented congenital bilateral spondylolisthesis which is consistent with [a] congenital defect."

VA x-rays of the lumbosacral spine taken in September 2003 showed no fracture or subluxation, transitional vertebral body present at the lumbosacral junction with possible spondylolysis, and no spondylolisthesis.

On private outpatient treatment in October 2003, the Veteran's complaints included low back pain.  "The back pain is what interferes with his functional ability the most.  The pain stays in the low back area.  He doesn't get any radiation effect.  The only that he says he can take to get relief of the pain is a Percocet.  The pain even bothers him when he lies down."  Objective examination showed "no particular palpable tenderness in the low back area," slightly decreased motion "in all planes," tight hamstrings, +2/4 deep tendon reflexes of the bilateral lower extremities "with no loss of sensation noted," and negative straight leg raising bilaterally.  The assessment include low back pain.  The Veteran was scheduled for an magnetic resonance imaging (MRI) scan.  A private MRI scan of the Veteran's lumbar spine taken later in October 2003 showed a small annular tear at the L5-S1 disc with partial desiccation, no significant bulging disc, degenerative facet joint change at L5-S1, and no evidence of disc protrusion or extrusion.

A private electromyograph (EMG) conducted later in October 2003 was unremarkable and showed no lumbar radiculopathy.

When the Veteran established care with VA in March 2004, his complaints included chronic low back pain.  It was noted that an MRI scan and computerized tomography (CT) scan taken in October 2003 showed a small L5-S1 disc tear without bulging.  Physical examination of the back showed a full range of motion with no paravertebral spasms or spinal tenderness.  The assessment included chronic low back pain.

On private outpatient treatment in June 2004, the Veteran complained of worsening low back pain.  His pain was located in the "lumbar region of the back in the midline and sacral region bilaterally (equal on the two sides)."  He rated his low back pain as 4/10 on a pain scale (with 10/10 being the worst imaginable pain).  Objective examination showed normal gait and station, normal lumbosacral spine to inspection, no tenderness to palpation, moderate tenderness to palpation in the left paraspinous muscles, and normal inspection and palpation of the sacral spine.  The assessment was lumbar radiculopathy.

On VA outpatient treatment in March 2007, the Veteran's complaints included 3 years of low back pain which was worsening and some tingling and numbness of the left lower extremity.  An EMG had been within normal limits "and did not show radiculopathy."  Objective examination showed mild discomfort in the lumbosacral spine and negative straight leg raising bilaterally.  An MRI scan of the Veteran's lumbosacral spine taken in in September 2006 showed probable transitional vertebra at the lumbosacral junction, no focal disc protrusions or spinal stenosis, and patent neural foramina bilaterally.  The assessment included low back pain.

VA x-rays of the lumbosacral spine taken in August 2007 showed no changes from September 2003 and bilateral spondylolysis at L6 with minimal spondylolisthesis.

On VA outpatient neurology consult in September 2007, the Veteran's complaints included low back pain for the previous 4 years.  He described his low back pain "as a constant ache in his low back which is getting progressively worse."  His low back pain radiated to his left hip "and results in numbness and tingling down his left leg.  He said he has muscle tightness when he is sitting down with the pain resolves to spasm [sic]."  Physical examination showed an okay spinal contour with no pain on palpation of the spine, negative straight leg raising bilaterally, and 5/5 strength in all extremities.  The diagnosis was low back pain.

A private MRI of the Veteran's lumbar spine taken later in September 2007 showed no evidence of significant disc protrusion, extrusion, or central canal stenosis, mild disc bulges at L5-L6 and L6-S1 "that is not producing nerve compression," and minimal anterolisthesis of L6 on S1.  A private MRI of the Veteran's lumbar spine taken in April 2008 showed no evidence of disc protrusion or extrusion, no central canal or neuroforaminal stenosis, and a mild broad-based disc bulge at L4-L5 and L5-L6 "that is not producing nerve root compression or displacement."

On VA spine examination in February 2009, the Veteran complained of progressively worsening low back pain.  He reported that, although he was treated by a chiropractor regularly, "the pain continues including muscle spasms."  He also denied any bowel or bladder problems.  He reported a history of numbness, paresthesias, stiffness, spasms, and pain.  His low back pain was severe, daily, constant, radiated in to his left hip, and occurred with "any bending movements."  He experienced weekly severe flare-ups lasting for hours precipitated by bending "especially" and alleviated by muscle relaxants and NSAIDS.  He rated his low back pain as 7/10 (on a pain scale) with flare-ups of 10/10 (the worst imaginable pain).  He used 2 crutches as devices/aids for walking but had no limitations on walking.  He reported taking time off from work over a 2-year period due to his low back pain but "presently is not taking sick time because he has to support a family.  He says he leaves when he meets his daily goal [at work] when [he is] able because he is hurting (and can't use muscle relaxants at work)."  

Physical examination in February 2009 showed normal posture and head position, normal symmetry, normal gait, no abnormal spinal curvatures or spine ankylosis, guarding, pain with motion, and tenderness of the thoracic sacrospinalis not severe enough to result in abnormal gait or spinal contour, 5/5 motor strength, normal muscle tone, no muscle atrophy, and normal sensation and reflexes.  Range of motion testing of the thoracolumbar spine showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees in both directions, and lateral rotation to 30 degrees in both directions.  There was objective evidence of pain on active range of motion with "pain at approximately 2/3 of recorded [range of motion] numbers."  There was objective evidence of pain following repetitive motion but no additional limitation of motion after repetitive motion testing.  X-rays of the lumbosacral spine showed persistent bilateral pars interarticularis defects at L6 with no associated subluxation.  An MRI of the spine taken in January 2008 was reviewed and showed no significant canal or neural foraminal stenosis.  The VA clinician stated that, because the Veteran "has negative exam today (with monofilament)...will not re-order EMG."  There were no incapacitating episodes of intervertebral disc syndrome.  The diagnosis was 6 non-rib-bearing lumbar vertebra with persistent bilateral pars interarticularis defects at L6 with no associated subluxation.

In a March 2009 letter, Dr. S.R. stated that he had been treating the Veteran for 2 years "with complaints of lumbar spine pain associated with injury sustained while in the United States Armed Forces."  The Veteran's complaint was low back pain along L3-L5 extending up to T6 and down to bilateral sacroiliac joints "and radiating into the upper parts of his legs to his knees bilaterally on occasion."  X-rays showed Grade 1 spondylolisthesis of L5 on L6 at 6 lumbar spinal segments.  "His MRI confirms disc bulging and irritation of the descending S1 nerve root."  

In a May 2009 statement, date-stamped as received by VA in June 2009, the Veteran contended that he experienced an abnormal gait and S1 nerve root dysfunction as a result of his service-connected congenital bilateral spondylolisthesis.  In another May 2009 statement received by VA in June 2009, the Veteran's wife asserted that the Veteran's back was extremely stiff when he woke up in the morning.  "He is in pain and you can see how tight his muscles in his back are [sic].  His back interferes with his life tremendously...He gets numbness and tingling n his legs.  He also gets sharp pains that radiate to his butt.  His hips are always hurting now also."  In a separate statement received by VA in June 2009, the Veteran's sister-in-law stated that he always was in pain due to his service-connected congenital bilateral spondylolisthesis.  "He has trouble bending over because of the pain."

A private EMG in October 2010 showed evidence of left L5-S1 radiculopathy.

In a February 2011 letter, a VA staff neurosurgeon stated that the Veteran "has had extensive back surgery, but unfortunately is left permanently disabled as a result of his lumbar spondylolysis, spondylolisthesis, and nerve damage (lumbar radiculopathy)."  This clinician stated that the Veteran had reached maximal medical improvement.

On VA outpatient treatment in April 2011, the Veteran complained of left hip pain.  He stated that he had "good days and bad days in regard to his back pain.  He says that the baclofen has helped him sleep but he was not feeling well with the gabapentin so he has discontinued the use of this."  Physical examination showed he was able to rotate the left hip internally and externally and "has good range of motion but he does report that it is sore.  Straight leg raise did not produce any radicular symptoms."  The impressions included stable low back pain.

On VA back (thoracolumbar spine) conditions DBQ on April 25, 2012, the Veteran's complaints included a congenital L6 and considerable low back pain with radiating pain from scar tissue "in his low back due to lifting with this congenital deformity while in the military."  The Veteran reported having back surgery (L5-S1 transforaminal fusion, posterior lateral fusion with pedicle screws) on February 25, 2010.  "He states there are many day when he cannot get out of bed due to pain.  When he takes narcotics for the pain he becomes so drowsy he cannot function."  Range of motion testing showed forward flexion to 40 degrees with objective evidence of painful motion at 40 degrees, extension to 20 degrees with objective evidence of painful motion at 20 degrees, lateral flexion to 30 degrees in both directions with no objective evidence of painful motion, and lateral rotation to 30 degrees in both directions with no objective evidence of painful motion.  Repetitive testing showed forward flexion to 30 degrees, extension to 15 degrees, right lateral flexion to 30 degrees, left lateral flexion to 25 degrees, and lateral rotation to 30 degrees in both directions.  There was additional limitation of motion following repetitive testing.  The Veteran experienced functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, and interference with sitting, standing, and/or weight-bearing.  Physical examination showed bilateral paraspinal muscle spasms in the lumbar region, guarding or muscle spasm resulting in abnormal gait, 5/5 muscle strength, no muscle atrophy, hypoactive deep tendon reflexes in the right knee and right ankle, normal deep tendon reflexes in the left knee and left ankle, normal sensation, and positive straight leg raising bilaterally.  There was severe radiculopathy in both sciatic nerves manifested by severe constant pain of the bilateral lower extremities, severe intermittent pain of the bilateral lower extremities, severe paresthesias and/or dysesthesias of the bilateral lower extremities, and severe numbness of the bilateral lower extremities.  There also was urgency and loss of bowel control in his sleep, sneezing, and urgency with his bowel movements due to his thoracolumbar spine condition.  The Veteran denied any loss of bladder control although he had experienced bladder hesitancy since his February 25, 2010, spine surgery.  He also had intervertebral disc syndrome of the thoracolumbar spine but without any incapacitating episodes in the previous 12 months.  He did not use any assistive devices for ambulation.  Although he had surgical scars due to his service-connected congenital bilateral spondylolisthesis, none of them were painful and/or unstable or had a total area greater than 39 square centimeters (6 square inches).  X-rays showed no traumatic arthritis or vertebral fracture.  The VA clinician stated that the Veteran's thoracolumbar spine condition impacted his work because "[l]eaning is painful" and his "legs would give out, back would seize up, would be unable to work" due to his low back pain.  "He has trouble sleeping due to the pain.  He is often tired during the day."  The diagnosis was lumbar degenerative disc disease.

On VA back (thoracolumbar spine) conditions DBQ in April 2013, the Veteran's complaints included worsening low back pain with significant flare-ups.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Range of motion testing showed forward flexion to 60 degrees with objective evidence of painful motion beginning at 50 degrees, extension to 20 degrees with objective evidence of painful motion beginning at 10 degrees, right lateral flexion to 30 degrees or greater with objective evidence of painful motion beginning at 30 degrees or greater, left lateral flexion to 25 degrees with objective evidence of painful motion beginning at 20 degrees, right lateral rotation to 25 degrees with objective evidence of painful motion beginning at 20 degrees, and left lateral rotation to 20 degrees with objective evidence of painful motion beginning at 10 degrees.  Repetitive testing showed forward flexion to 70 degrees, extension to 30 degrees or greater, lateral flexion to 30 degrees or greater in both directions, and lateral rotation to 30 degrees or greater in both directions.  There was no additional limitation of motion following repetitive testing.  The Veteran experienced functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, disturbance of locomotion, and interference with sitting, standing, and/or weight-bearing.  Physical examination showed tenderness to palpation at the bilateral sacroiliac joints area, right greater than left, and at the midline L3-S1, no guarding or muscle spasm, 5/5 muscle strength, no muscle atrophy, normal deep tendon reflexes, normal sensation, and negative straight leg raising bilaterally.  Radiculopathy was manifested by moderate intermittent pain of the bilateral lower extremities,  mild paresthesias and/or dysesthesias, moderate numbness of the right lower extremity, and mild numbness of the left lower extremity.  There was moderate radiculopathy in the left sciatic nerve.  The Veteran had occasional fecal incontinence that possibly was related to his abdominal condition and also had left thigh numbness.  There was no intervertebral disc syndrome present.  The Veteran occasionally used a cane for ambulation.  The VA clinician stated that the functioning of the Veteran's extremities was so diminished that amputation with prosthesis would equally serve the Veteran, although the extremity affected by this lack of functioning was not identified.  X-rays of the thoracolumbar spine showed arthritis but no vertebral fracture.  This clinician also stated that the Veteran could not walk, stand, or even sit for prolonged periods of time (more than 30 minutes).  "With continued ambulation and activity pains get worse."  The Veteran required constant pain control with medication although this was difficult "because he cannot always take [his medications] when his [gastrointestinal] condition acts up."  This VA clinician stated:

Given the [Veteran's] history, at present it appears no longer possible to determine presence and degree of symptom magnification.  It is therefore my opinion that the [Veteran] has chronic back pains with intermittent periods of aggravation, as [he] reported.  He does not appear to have [intervertebral disc syndrome].  It is not uncommon to find [a] disparity between radiology and symptoms.

The diagnoses were low back pain, lumbosacral root pain, and spondylolisthesis.

Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent prior to February 25, 2010, greater than 10 percent between November 1, 2010, and April 24, 2012, and greater than 40 percent thereafter for congenital bilateral spondylolisthesis.  The Veteran contends that his service-connected congenital bilateral spondylolisthesis has been completely disabling throughout the appeal period, entitling him to higher initial ratings during each of the time periods at issue in this appeal.  The record evidence does not support the Veteran's assertions regarding an objective worsening of his service-connected congenital bilateral spondylolisthesis such that a higher initial rating is warranted during any of these time periods under either the former or revised rating criteria for evaluating spine disabilities.  It shows instead that, prior to February 25, 2010, the Veteran's service-connected congenital bilateral spondylolisthesis was manifested by, at worst, complaints of lumbar spine muscle spasms and pain, a small tear at L5-S1 without bulging, and a mild disc bulge at L4-5.  

For example, the Veteran's available service treatment records document the presence of his congenital spine disability.  Post-service x-rays were within normal limits on VA examination in August 2003.  Although the Veteran complained of low back pain on private outpatient treatment in October 2003, objective examination showed "no particular palpable tenderness in the low back area," slightly decreased motion "in all planes," tight hamstrings, +2/4 deep tendon reflexes of the bilateral lower extremities "with no loss of sensation noted," and negative straight leg raising bilaterally.  A private MRI scan of the Veteran's lumbar spine taken later in October 2003 showed a small annular tear at the L5-S1 disc with partial desiccation, no significant bulging disc, degenerative facet joint change at L5-S1, and no evidence of disc protrusion or extrusion.  A private EMG that same month was unremarkable and showed no lumbar radiculopathy.  When the Veteran established care with VA in March 2004, physical examination of the back showed a full range of motion with no paravertebral spasms or spinal tenderness.  VA x-rays of the lumbosacral spine taken in August 2007 showed no changes from September 2003 and bilateral spondylolysis at L6 with minimal spondylolisthesis.  A private MRI of the Veteran's lumbar spine taken in September 2007 showed no evidence of significant disc protrusion, extrusion, or central canal stenosis, mild disc bulges at L5-L6 and L6-S, and minimal anterolisthesis of L6 on S1.  A private MRI of the Veteran's lumbar spine taken in April 2008 showed no evidence of disc protrusion or extrusion, no central canal or neuroforaminal stenosis, and a mild broad-based disc bulge at L4-L5 and L5-L6.  VA spine examination in February 2009 demonstrated continuing complaints of low back pain.  He denied any bowel or bladder problems but reported a history of numbness, paresthesias, stiffness, spasms, and pain.  His low back pain was severe, daily, constant, radiated in to his left hip, and occurred with "any bending movements."  He reported taking time off from work over a 2-year period due to his low back pain but "presently is not taking sick time because he has to support a family."  Physical examination showed normal posture, head position, and gait, no abnormal spinal curvatures or spine ankylosis, guarding, pain with motion, and tenderness of the thoracic sacrospinalis not severe enough to result in abnormal gait or spinal contour, 5/5 motor strength, normal muscle tone, no muscle atrophy, and normal sensation and reflexes.  There was a full range of motion on testing of the thoracolumbar spine with objective evidence of pain on motion with "at approximately 2/3 of recorded [range of motion] numbers" and no additional limitation of motion after repetitive testing.  X-rays of the lumbosacral spine showed persistent bilateral pars interarticularis defects at L6 with no associated subluxation.  There were no incapacitating episodes of intervertebral disc syndrome.

There is no indication in the medical evidence that, prior to February 25, 2010, the Veteran experiences at least moderate limitation of motion in the lumbosacral spine (i.e., a 20 percent rating under DC 5292).  There was no lumbar ankylosis (whether favorable or unfavorable) noted during this time period such that a higher initial rating is warranted under DC 5289 for the Veteran's service-connected congenital bilateral spondylolisthesis.  Although the Veteran complained of muscle spasms in his lumbosacral spine during this time period, the medical evidence does not support his complaints such that a higher initial rating is warranted under DC 5295.  And no incapacitating episodes of intervertebral disc syndrome were noted on VA examination in February 2009.  Thus, the Veteran is not entitled to an initial rating greater than 10 percent prior to February 25, 2010, under the former rating criteria for evaluating spine disabilities.  See 38 C.F.R. §§ 4.71a, DCs 5289, 5292, and 5295 (effective before September 26, 2003).

The Veteran also is not entitled to an initial rating greater than 10 percent prior to February 25, 2010, under the revised rating criteria for evaluating spine disabilities.  The Board again notes that the Veteran's service-connected congenital bilateral spondylolisthesis is evaluated under the revised DC 5239.  See 38 C.F.R. § 4.71a, DC 5239 (2015).  During this time period, the Veteran's lumbosacral spine had a full range of motion; although this range of motion was painful, there was no additional limitation of motion on repetitive range of motion testing (as seen on VA examination in February 2009).  Guarding and tenderness also were noted during this time period although it was not severe enough to result in an abnormal gait or abnormal spinal contour.  And no vertebral fracture or intervertebral disc syndrome was noted during this time period.  Thus, the Veteran is not entitled to an initial rating greater than 10 percent prior to February 25, 2010, under the revised rating criteria for evaluating spine disabilities.  Id.

The Veteran next is not entitled to an initial rating greater than 10 percent between November 1, 2010, and April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under either the former or revised rating criteria for evaluating spine disabilities.  (The Board again notes parenthetically that the Veteran was in receipt of a 100 percent scheduler rating due to surgical treatment requiring convalescence between February 25, 2010, and October 31, 2010.)  During this time period, the Veteran's service-connected congenital bilateral spondylolisthesis is manifested by, at worst, complaints of intermittent back pain and left hip pain (as seen on VA outpatient treatment in April 2011).  At that outpatient treatment visit, the Veteran stated that he had "good days and bad days in regard to his back pain.  He says that the baclofen has helped him sleep but he was not feeling well with the gabapentin so he has discontinued the use of this."  Physical examination showed he was able to rotate the left hip internally and externally and "has good range of motion but he does report that it is sore.  Straight leg raise did not produce any radicular symptoms."  The impressions included stable low back pain.  In other words, it appears that the Veteran's symptomatology from his service-connected congenital bilateral spondylolisthesis stabilized following his February 2010 low back surgery.

There is no indication in the medical evidence that, between November 1, 2010, and April 25, 2012, the Veteran experiences at least moderate limitation of motion in the lumbosacral spine (i.e., a 20 percent rating under DC 5292) as a result of his service-connected congenital bilateral spondylolisthesis.  There was no lumbar ankylosis (whether favorable or unfavorable) noted during this time period such that a higher initial rating is warranted under DC 5289 for the Veteran's service-connected congenital bilateral spondylolisthesis.  The Board acknowledges that a VA staff neurosurgeon concluded that the Veteran was "permanently disabled" and had reached maximal medical improvement following his low back surgery.  No ankylosis, moderate limitation of motion, or incapacitating episodes of intervertebral disc syndrome were noted during this time period.  Thus, the Veteran is not entitled to an initial rating greater than 10 percent between November 1, 2010, and April 25, 2012, under the former rating criteria for evaluating spine disabilities.  See 38 C.F.R. §§ 4.71a, DCs 5289, 5292, and 5295 (effective before September 26, 2003).

The Veteran also is not entitled to an initial rating greater than 10 percent between November 1, 2010, and April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under the revised rating criteria for evaluating spine disabilities.  See 38 C.F.R. § 4.71a, DC 5239 (2015).  The VA clinician noted in April 2011 that the Veteran had a good range of motion although this notation may refer to his left hip.  There was no guarding and tenderness, vertebral fracture, or intervertebral disc syndrome noted during this time period.  Thus, the Veteran is not entitled to an initial rating greater than 10 percent between November 1, 2010, and April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under the revised rating criteria for evaluating spine disabilities.  Id.

The Veteran next is not entitled to an initial rating greater than 40 percent effective April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under either the former or revised rating criteria for evaluating spine disabilities.  The record evidence shows that the Veteran's service-connected congenital bilateral spondylolisthesis is manifested by, at worst, forward flexion limited to 30 degrees, bilateral paraspinal muscle spasms in the lumbar region, guarding resulting in an abnormal gait, and severe radiculopathy in the bilateral sciatic nerves (as seen on VA examination on April 25, 2012).  At that examination, the Veteran complained of considerable low back pain with radiating pain.  Physical examination showed additional limitation of motion following repetitive testing and functional loss and/or functional impairment of the thoracolumbar spine due to less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, and interference with sitting, standing, and/or weight-bearing.  There also was urgency and loss of bowel control in his sleep, sneezing, and urgency with his bowel movements due to his thoracolumbar spine condition.  The Veteran denied any loss of bladder control although he had experienced bladder hesitancy since his February 2010 spine surgery.  He also had intervertebral disc syndrome of the thoracolumbar spine but without any incapacitating episodes in the previous 12 months.  X-rays showed no traumatic arthritis or vertebral fracture.  (The Board notes parenthetically that the Veteran is in receipt of separate ratings for service-connected radiculopathy in each of his lower extremities.)

VA examination in April 2013 showed some improvement in the symptomatology attributed to his service-connected congenital bilateral spondylolisthesis as forward flexion improved to 70 degrees on repetitive testing with no additional limitation of motion.  The Veteran's radiculopathy also had improved and only was manifested by moderate intermittent pain of the bilateral lower extremities, mild paresthesias and/or dysesthesias, moderate numbness of the right lower extremity, and mild numbness of the left lower extremity.  There was moderate radiculopathy in the left sciatic nerve.  There was no intervertebral disc syndrome.  The VA clinician stated that the functioning of the Veteran's extremities was so diminished that amputation with prosthesis would equally serve the Veteran, although the extremity affected by this lack of functioning was not identified.  X-rays of the thoracolumbar spine showed arthritis but no vertebral fracture.  This clinician also stated that the Veteran could not walk, stand, or even sit for prolonged periods of time.  The Veteran required constant pain control with medication although this was difficult.  This clinician concluded that it was "no longer possible to determine presence and degree of symptom magnification" due to the Veteran's service-connected congenital bilateral spondylolisthesis.  This clinician also concluded that "the [Veteran] has chronic back pains with intermittent periods of aggravation, as [he] reported.  He does not appear to have [intervertebral disc syndrome]."

There is no indication that, since April 25, 2012, the Veteran has experienced unfavorable ankylosis of the lumbar spine (i.e., a 50 percent rating under the former DC 5289).  And the VA clinician specifically found on VA examination in April 2013 that there was no intervertebral disc syndrome present or vertebral fracture in the Veteran's spine.  Thus, the Veteran is not entitled to an initial rating greater than 40 percent effective April 25, 2012, under the former rating criteria for evaluating spine disabilities.  See 38 C.F.R. §§ 4.71a, DC 5289 (effective before September 26, 2003).  

The Veteran also is not entitled to an initial rating greater than 40 percent effective April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under the revised rating criteria for evaluating spine disabilities.  See 38 C.F.R. § 4.71a, DC 5239 (2015).  The Board acknowledges in this regard that the Veteran experienced severe radiculopathy on VA examination in April 2012 although, as noted above, he is in receipt of separate compensable ratings for this problem.  And, as also noted above, there was no ankylosis (whether favorable or unfavorable) or intervertebral disc syndrome noted on VA examinations in April 2012 and in April 2013.  The Board also acknowledges that the Veteran reported at his VA examination in April 2012 that he experienced urgency and loss of bowel control in his sleep, sneezing, and urgency with his bowel movements due to his thoracolumbar spine condition.  He denied any loss of bladder control although he had experienced bladder hesitancy since his February 2010 spine surgery.  The Board notes in this regard that the Veteran currently is in receipt of a separate rating for his service-connected GERD with probable irritable bowel syndrome; as such, he already is being compensated for his reported bowel and bladder problems.  In April 2013, the VA examiner stated that the Veteran had occasional fecal incontinence but it possibly was related to his abdominal condition.  In summary, the Veteran is not entitled to an initial rating greater than 40 percent effective April 25, 2012, for his service-connected congenital bilateral spondylolisthesis under the revised rating criteria for evaluating spine disabilities.  Id.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected congenital bilateral spondylolisthesis.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the Veteran's service-connected congenital bilateral spondylolisthesis are not inadequate in this case during each of the time periods at issue in this appeal.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected congenital bilateral spondylolisthesis during each of these time periods.  This is especially true because the 10 percent ratings currently assigned for the Veteran's congenital bilateral spondylolisthesis prior to February 25, 2010, and between November 1, 2010, and April 25, 2012, contemplates minimal disability.  This is also true because the 40 percent rating currently assigned for the Veteran's congenital bilateral spondylolisthesis effective April 25, 2012, contemplates moderately severe disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  Other than his February 2010 back surgery, for which he received a 100 percent rating during his post-surgical convalescence, he has not been hospitalized for treatment of his service-connected congenital bilateral spondylolisthesis during the pendency of this appeal.  The Board acknowledges in this regard that the April 2012 VA clinician stated that the Veteran's thoracolumbar spine condition impacted his work because "[l]eaning is painful" and his "legs would give out, back would seize up, would be unable to work" due to his low back pain.  "He has trouble sleeping due to the pain.  He is often tired during the day."  The Board also acknowledges that the April 2013 VA clinician found that that the Veteran could not walk, stand, or even sit for prolonged periods of time.  The Veteran currently is in receipt of a TDIU due exclusively to his service-connected disabilities; thus, the disability symptomatology which impacts his employability already is compensated adequately.  And, as noted elsewhere, the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating under Johnson.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an initial rating greater than 10 percent prior to February 25, 2010, greater than 10 percent between November 1, 2010, and April 25, 2012, and greater than 40 percent thereafter for congenital bilateral spondylolisthesis is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


